DETAILED ACTION
This action is in response to communications filed on September 16th, 2020.
Claims 21-26, 27-33 and 36-40 are hereby allowed.  Claims 1-20 are currently via preliminary amendments filed on September 30th, 2020.  Claims 21-40 are newly presented via preliminary amendments filed on September 30th, 2020.  Claims 21, 25, 27, 29, 33, 35 and 37-38 are amended via Examiner’s Amendment below.  And claims 26 and 34 are canceled via Examiner’s Amendment below.
The present application is a continuation of application no. 16/290, filed on March 1st, 2019, which has matured in patent no.  10,791,081, which is a continuation of application no. 14/727,452 filed on June 1st, 2015, which has matured in patent no. 10,225,220.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 10th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent nos. 10,791,0810 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Keller on September 9th.
The application has been amended as follows: The application has been amended as follows: 

21.	(Currently Amended) A method comprising:
detecting a first interaction in connection with a communication thread;
detecting a second interaction in connection with the communication thread;
identifying, based on the first interaction and the second interaction, a special message element;
adding the special message element to the communication thread for a threshold amount of time by:
removing a first electronic message and a second electronic message from the communication thread; and
adding the special message element to the communication thread in place of the first electronic message and the second electronic message; and
in response to the threshold amount of time elapsing, removing the special message element from the communication thread.

25.	(Currently Amended) The method as recited in claim 21, wherein: 
detecting the first interaction in connection with the communication thread comprises detecting that the has been added to the communication thread; and
detecting the second interaction in connection with the communication thread comprises detecting that the has been added to the communication thread. 

26.	(Cancelled).

27.	(Currently Amended) The method as recited in claim 21, wherein:
removing the first electronic message and the second electronic message from the communication thread comprises:
identifying, at a communication thread position, a first cell including the first electronic message;
identifying, at the communication thread position, a second cell including the second electronic message; and
removing the first cell and the second cell from the communication thread position; and
adding the special message element to the communication thread in place of the first electronic message and the second electronic message comprises:
generating a third cell including the special message element; and
positioning the third cell including the special message element within the communication thread at the communication thread position.

29.	(Currently Amended) A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
detect a first interaction in connection with a communication thread;
detect a second interaction in connection with the communication thread;
identify, based on the first interaction and the second interaction, a special message element;
add the special message element to the communication thread for a threshold amount of time by:
removing a first electronic message and a second electronic message from the communication thread; and
adding the special message element to the communication thread in place of the first electronic message and the second electronic message; and
in response to the threshold amount of time elapsing, remove the special message element from the communication thread.

33.	(Currently Amended) The system as recited in claim 29, wherein the at least one non-transitory computer-readable storage medium further stores instructions thereon that, when executed by the at least one processor, cause the system to:
detect the first interaction in connection with the communication thread by detecting that the  has been added to the communication thread; and
detect the second interaction in connection with the communication thread by detecting that the has been added to the communication thread. 

34.	(Cancelled) 

35.	(Currently Amended) The system as recited in claim [34] 33, wherein the at least one non-transitory computer-readable storage medium further stores instructions thereon that, when executed by the at least one processor, cause the system to:
remove the first electronic message and the second electronic message from the communication thread by:
identifying, at a communication thread position, a first cell including the first electronic message;
identifying, at the communication thread position, a second cell including the second electronic message; and
removing the first cell and the second cell from the communication thread position; and

generating a third cell including the special message element; and
positioning the third cell including the special message element within the communication thread at the communication thread position.

37.	(Currently Amended) A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:
detect a first interaction in connection with a communication thread;
detect a second interaction in connection with the communication thread;
identify, based on the first interaction and the second interaction, a special message element;
add the special message element to the communication thread for a threshold amount of time by:
removing a first electronic message and a second electronic message from the communication thread; and
adding the special message element to the communication thread in place of the first electronic message and the second electronic message; and
in response to the threshold amount of time elapsing, remove the special message element from the communication thread.

38.	(Currently Amended) The non-transitory computer-readable medium as recited in claim 37, further storing instructions thereon that, when executed by the at least one processor, cause the computer system to:
detect the first interaction in connection with the communication thread by detecting detecting that the has been added to the communication thread; and
detect the second interaction in connection with the communication thread by detecting detecting that the has been added to the communication thread.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims include the allowable subject matter of the parent application.  Specifically, temporarily replacing messages in a communication thread based on an interaction between a first and second message with a special message element.
Upon further search and consideration in the technology area of threaded communication conversations, no prior art was identified as teaching the temporary replacement of messages in a communication thread based on an interaction between a two distinct messages with a special message element for a specific period of time, and after the specific time period lapses removing the special message element.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szeto		Pat. Pub.	2005/0204309
Camp		Pat. Pub.	2008/0182566
Cole		Pat. Pub.	2009/0013265
Bouguerra	Pat. Pub.	2012/0069028
Young		Pat. Pub.	2016/0344668
Shaffer		Pat. Pub.	2017/0031550
Tao		Pat. Pub.	2018/0043269
Setton		Patent no.	9,911,222

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9/10/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457